PER CURIAM:
Charles W. Penland, Sr., and Mary Pen-land appeal the district court’s order accepting the recommendation of the magistrate judge and dismissing their 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Penland v. County of Spartanburg, No. 6:07-cv-03288-HMH (D.S.C. Aug. 13, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.